EXHIBIT 10.19

EMPLOYMENT AGREEMENT

This Employment Agreement is made and entered into as of October 31, 2006 by and
between First Bank of Beverly Hills, a California chartered bank (the “Bank”),
and Eric Rosa (“Executive”).

 

1. Engagement and Responsibilities

1.1 Upon the terms and subject to the conditions set forth in this Agreement,
the Bank hereby engages and employs Executive as an officer of the Bank, with
the title “Executive Vice President,” as of the Employment Commencement Date.
Executive hereby accepts such engagement and employment as of the Employment
Commencement Date.

1.2 Executive’s duties and responsibilities shall be to head the loan department
of the Bank and those duties that are normally and customarily vested in such
position. Executive’s duties shall also include those duties and services for
the Bank and its affiliates as the Chief Executive Officer or Board shall in his
or its discretion from time to time reasonably direct which are not inconsistent
with Executive’s position as head of the loan department.

1.3 During the Employment Term, Executive agrees to devote all of Executive’s
business time, energy and efforts to the business of the Bank and will use
Executive’s best efforts and abilities faithfully and diligently to promote the
Bank’s business interests. For so long as Executive is employed by the Bank,
Executive shall not, directly or indirectly, either as an employee, employer,
consultant, agent, investor, principal, partner, stockholder (except as the
holder of less than 1% of the issued and outstanding stock of a publicly held
corporation), corporate officer or director, or in any other individual or
representative capacity, engage or participate in any business that is in
competition in any manner whatsoever with the business of the Bank Group, as
such businesses are now or hereafter conducted. Subject to the foregoing
prohibition and provided such services or investments do not violate any
applicable law, regulation or order, or interfere in any way with the faithful
and diligent performance by Executive of the services to the Bank otherwise
required or contemplated by this Agreement, the Bank expressly acknowledges that
Executive may:

1.3.1 make and manage personal business investments of Executive’s choice
without consulting the Board; and

1.3.2 serve in any capacity with any non-profit civic, educational or charitable
organization without consulting with the Board.



--------------------------------------------------------------------------------

1.4 Covenants of Executive

1.4.1 Best Efforts; Exclusive Duty. Executive shall use his best efforts and
skills in the business and interests of the Bank, do his utmost to enhance and
develop the interests and welfare of the Bank, and devote substantially all of
his professional time and attention to the Bank’s business.

1.4.2 Rules and Regulations. Executive shall obey all rules, regulations and
special instructions of the Bank and all other rules, regulations, guides,
handbooks, procedures, policies and special instructions applicable to the
Bank’s business in connection with his duties hereunder and shall endeavor to
improve his ability and knowledge of the Bank’s business in an effort to
increase the value of his services for the mutual benefit of the Bank and
Executive.

1.4.3 Compliance. Executive shall use his best efforts and skills to cause the
Bank to comply with all of its contractual obligations and commitments and
applicable laws, rules and regulations.

 

2. Definitions

2.1 “Bank Group” as of any date shall mean the Bank and each corporation or
other entity controlled by, controlling or under common control with the Bank as
of such date. As of the date of this Agreement, the Bank Group includes the
Bank, Beverly Hills Bancorp Inc. and all subsidiaries of Beverly Hills Bancorp
Inc.

2.2 “Board” shall mean the Board of Directors of the Bank; to the extent that
functions of the Board under or in connection with this Agreement have been
delegated to a compensation or other Board committee, references in this
Agreement to the Board shall refer to such compensation or other committee.

2.3 “Change of Control Plan” shall mean the Change of Control Plan entered in on
or about the same date as this Agreement between the Bank and Executive.

2.4 “Employment Commencement Date” shall mean the date Executive commences
employment with the Bank.

2.5 “Employment Term” shall mean the period commencing the Employment
Commencement Date and ending upon the date of termination of Executive’s
employment with the Bank.

2.6 “For Cause” shall mean, in the context of a basis for termination of
Executive’s employment with the Bank, that:

2.6.1 Executive breaches any obligation, duty or agreement under this Agreement,
which breach is not cured or corrected within 15 days of written notice thereof
from the Bank (except for breaches of Sections 1.3, 6 and 7 of this Agreement,
which cannot be cured and for which the Bank need not give any opportunity to
cure); or

2.6.2 Executive commits any act of personal dishonesty, fraud, breach of
fiduciary duty or trust; or

2.6.3 Executive is convicted of, or pleads guilty or nolo contendere with
respect to, theft, fraud, a crime involving moral turpitude, or a felony under
federal or applicable state law; or

 

- 2 -



--------------------------------------------------------------------------------

2.6.4 Executive commits any act of personal conduct that, in the reasonable
opinion of the Board, gives rise to a material risk of liability under federal
or applicable state law for discrimination or sexual or other forms of
harassment or other similar liabilities to subordinate employees; or

2.6.5 Executive commits continued and repeated substantive violations of
specific written directions of the Board of Chief Executive Officer, which
directions are consistent with this Agreement and Executive’s positions with the
Bank or continued and repeated substantive failure to perform duties assigned by
or pursuant to this Agreement; provided that no discharge shall be deemed for
Cause under this subsection 2.6.5 unless Executive first receives written notice
from the Bank advising him of the specific acts or omissions alleged to
constitute violations of written directions or a material failure to perform his
duties, and such violations or material failure continue after he shall have had
a reasonable opportunity to correct the acts or omissions so complained of; or

2.6.6 Executive commits any act, or fails to commit any act, that, in the
reasonable opinion of the Board, gives rise to a material risk of material
liability under federal or state banking or lending laws (the type of liability
that could result in a cease and desist order, civil monetary penalty, consent
decree, memorandum of agreement or similar regulatory action) or could adversely
affect the Bank’s CAMEL rating or could otherwise materially and adversely
impact the Bank’s relationship with its regulators; provided that the Board may
not terminate Executive for Cause under this Section 2.6.6 unless the Board:
(a) gives Executive notice of its intent to terminate Executive under this
Section and provides Executive an opportunity to appear before the Board to
explain his conduct, and (b) if such action (or failure to act) is capable of
being cured or corrected by Executive (and was not a fraudulent act by
Executive) in a manner that could mitigate material risk of liability, the Board
gives Executive the opportunity to cure or correct such action or failure to act
for 60 days, and Executive promptly commences to cure and correct such conduct;
or

2.6.7 Executive willfully commits or willfully causes any member of the Bank
Group to commit any material violation of law, rule or regulation affecting the
Bank Group or regulatory order or consent to which any member of the Bank Group
is subject; or

2.6.8 Any of Executive’s representations or warranties under this Agreement is
incorrect in any material respect.

2.7 “Good Reason” shall mean the occurrence of one or more of the following:

2.7.1 without the consent of Executive, the Board assigns any duties to
Executive substantially inconsistent with, or reflecting an adverse change in,
Executive’s position, duties, responsibilities or status as the executive vice
president of the Bank, provided that Executive must advise the Board within five
days of assignment of such duties that he believes such duties would give him
the right to terminate his employment for Good Reason and the Board does not
withdraw such assignment; or

 

- 3 -



--------------------------------------------------------------------------------

2.7.2 without the consent of Executive, the Bank relocates Executive’s principal
place of employment to a location that is not in either Los Angeles County or
Ventura County, California.

2.8 “Person” shall mean an individual or a partnership, corporation, trust,
association, limited liability company, governmental authority or other entity.

2.9 “2007 Loan Origination Goal” shall mean that the Bank shall have closed in
2007 Funded Loans with an aggregate principal amount in excess of $400,000,000.
For this purpose:

2.9.1 Funded Loans shall mean loans closed in 2007 except as otherwise set forth
in this Section 2.9;

2.9.2 a loan closed in 2006 but funded in 2007 shall not be a Funded Loan;

2.9.3 a construction loan or revolving line of credit closed in 2007 shall be a
Funded Loan to the maximum stated commitment of the Bank, notwithstanding how
much, if any, of the commitment is funded in 2007;

2.9.4 a loan made to any Person, or affiliate of such Person, shall not be a
Funded Loan if such Person or affiliate of such Person has as of the date of
this Agreement, or had at any time within the three years prior to the date of
this Agreement, a loan from any member of the Bank Group;

2.9.5 an originated loan shall be deemed closed when the Bank and the borrower
have become legally bound unto one another pursuant to a written loan agreement
and the loan has been funded (or the initial funding on the loan has occurred);
a purchased loan or loan participation shall be deemed closed when the Bank and
the seller have become legally bound unto one another pursuant to a written
purchase and sale agreement and the purchase and sale have “closed” under the
agreement (or in absence of a closing the Bank has paid the purchase price for
the loan);

2.9.6 any loan that is not in accordance with the policies and procedures of the
Bank shall not be a Funded Loan unless the deviations or variances have been
brought to the attention of the Board (or appropriate committee with loan
approval authority for such loan) and the Board or committee approves the loan;

2.9.7 a loan originated by the Bank in which the Bank concurrently or thereafter
sells a participation interest or interests shall be a Funded Loan for the full
amount of the Loan up to the Bank’s legal lending limit at the time of
origination (e.g., if the Bank’s legal lending limit for that type of loan is
$20 million, the loan is for $25 million and the Bank sell a $10 million
participation interest in the loan, $20 million shall be a Funded Loan); and

2.9.8 a loan or loan participation purchased by the Bank in 2007 (and with
respect to which the closing of the purchase occurs in 2007) shall be a Funded
Loan unless the Bank had purchased a loan or loan participation at any time
between December 31, 2003 and the date of this Agreement from the seller or any
affiliate of the seller.

 

- 4 -



--------------------------------------------------------------------------------

Executive acknowledges that approval of any loan is within the sole and absolute
discretion of the Board (or persons/committees to whom such authority is
delegated by the Board).

 

3. Compensation and Benefits

3.1 Base Salary. The Bank shall pay to Executive a base salary of $250,000 per
year during the Employment Term. The Bank shall pay base salary to Executive in
installments in the same manner and at the same times the Bank pays base
salaries to other executive officers of the Bank, but in no event less
frequently than equal monthly installments.

3.2 Bonus.

3.2.1 The Bank shall pay to Executive a “signing bonus” of $150,000 within 10
days of the Employment Commencement Date. However, Executive understands that it
is the intention of the Bank that Executive continue employment with the Bank
for at least six months to earn the signing bonus. Accordingly, if Executive
agrees that if he terminates his employment for any reason other than Good
Reason, or if the Bank terminates his employment For Cause, in either case prior
to six months from the Employment Commencement Date, he shall concurrently with
such termination if he terminates his employment, or 10 days from termination if
the Bank terminates his employment, repay the full (and not prorated) signing
bonus. If he fails to repay the signing bonus when due, the obligation to repay
shall accrue interest at the rate of 10% per annum until repaid.

3.2.2 The Board may, in its sole discretion, award performance bonuses to
Executive from time to time.

3.3 Expense Reimbursement. Executive shall be entitled to reimbursement from the
Bank for the reasonable costs and expenses that Executive incurs in connection
with the performance of Executive’s duties and obligations under this Agreement
in a manner consistent with the Bank’s practices and policies therefor.

3.4 Employee Benefit Plans. During the Employment Term, Executive shall be
entitled to participate in any pension, savings and group term life, medical,
dental, disability and other group benefit plans which the Bank makes available
to its executive officers generally.

3.5 Automobile Allowance. During the Employment Term, Executive shall be
entitled to an automobile allowance of $1,000 per month, payable in a manner
consistent with the Bank’s practices and policies therefor.

3.6 Vacation. During the Employment Term, Executive shall be entitled to paid
vacation that accrues at the rate of one and two-thirds (1 2/3) days per
calendar month, provided that no vacation shall accrue at any time when
Executive has 15 days of accrued and unused vacation. Vacation shall be subject
to the general policies of the Bank regarding vacation.

 

- 5 -



--------------------------------------------------------------------------------

3.7 Disability. In the event of any disability or illness of Executive, if
Executive shall receive payments as a result of such disability or illness under
any disability plan maintained by the Bank, the Bank shall be entitled to deduct
the amount of such payments received from base salary payable to Executive
during the period of such illness and/or disability.

3.8 Withholding. The Bank may deduct from any compensation payable to Executive
(including payments made pursuant to Sections 3 and 5 of this Agreement in
connection with or following termination of employment) amounts sufficient to
cover Executive’s share of applicable federal, state and/or local income tax
withholding, old-age and survivors’ and other social security payments, state
disability and other insurance premiums and payments.

 

4. Termination of Employment

Executive’s employment shall terminate on the earliest to occur of the
following:

4.1 December 31, 2008;

4.2 upon the death of Executive;

4.3 upon the delivery to Executive of written notice of termination by the Bank
if Executive shall suffer a physical or mental disability which renders
Executive, in the reasonable judgment of the Board, unable to perform his duties
and obligations under this Agreement for either 60 consecutive days or 90 days
in any 12-month period;

4.4 upon written notice from Executive to the Bank for Good Reason provided that
such notice is received within 90 days of the event or circumstance constituting
Good Reason;

4.5 upon delivery to Executive of written notice of termination by the Bank For
Cause; or

4.6 upon delivery (or such later date specified in the notice) to Executive of
written notice of termination by the Bank without cause.

4.7 Upon delivery (or such later date specified in the notice) on or prior to
January 31, 2008 to Executive of written notice of termination by the Bank at
any time after December 31, 2007 if the 2007 Loan Origination Goal is not met.

 

5. Effect of Termination upon Compensation and Benefits

5.1 Upon termination of Executive’s employment for any reason:

5.1.1 Executive shall be entitled to base salary accrued through the date of
termination of employment;

 

- 6 -



--------------------------------------------------------------------------------

5.1.2 Executive shall be entitled to reimbursement of expenses incurred prior to
termination of employment that are payable in accordance with Section 3.4 of
this Agreement; and

5.1.3 Executive shall be entitled to any benefits accrued or earned in
accordance with the terms of any applicable benefit plans and programs of the
Bank.

5.2 If Executive’s employment is terminated by the Bank pursuant to Section 4.6
(without cause) by the Executive pursuant to Section 4.4 (for Good Reason), and
provided that Executive executes and delivers to the Bank, and does not revoke,
a written release (the “Release”) of any and all claims against the Bank Group
with respect to all matters arising out of Executive’s employment by the Bank,
or the termination thereof (other than claims for any entitlements under the
terms of this Agreement, claims under any plans or programs of the Bank under
which Executive has accrued a benefit, and rights to indemnification under
applicable law or agreement), the Bank agrees to pay to Executive base salary
when and in the manner as if Executive’s employment had not terminated through
December 31, 2008. The Bank shall be entitled to defer payment of any amounts
under this Section 5.2 until the expiration of any period during which Executive
shall have the right to revoke the Release. Notwithstanding the foregoing, if
Executive would be entitled to a Severance Payment under the Change of Control
Plan as a result of the termination of his employment (assuming Executive (or
his beneficiary or personal representative, if applicable) executes and delivers
the release referred to in the Change of Control Plan and assuming satisfaction
of all conditions under Section 2.7 of the Change of Control Plan), Executive
shall not be entitled to any payment under Section 5.2 of this Agreement.

5.3 Executive acknowledges that the Bank has the right to terminate Executive’s
employment without cause and that such termination shall not be a breach of this
Agreement or any other express or implied agreement between the Bank and
Executive. Accordingly, in the event of such termination, Executive shall be
entitled only to those benefits specifically provided for in this Agreement in
the event of such termination, and shall not have any other rights to any
compensation or damages from the Bank for breach of contract or tort arising
from such termination.

5.4 Executive acknowledges that in the event of termination of his employment
for any reason: (a) Executive shall not be entitled to any severance or other
compensation from the Bank except as specifically provided in Section 5.2; and
(b) Executive shall not be entitled to participate in any employee benefits
plans except as provided in such plans or as required by law. Without limitation
on the generality of the foregoing, this Section supersedes any plan or policy
of the Bank that provides for severance to its officers or employees, and
Executive shall not be entitled to any benefits under any such plan or policy.

5.5 Executive shall have no obligation to offset any payments he receives from
the Bank following the termination of his employment by any payments he receives
from his subsequent employer.

5.6 Notwithstanding the timing of payments set forth in this Agreement, if the
Bank determines that Executive is a “specified employee” within the meaning of
Section

 

- 7 -



--------------------------------------------------------------------------------

409A of the Internal Revenue Code of 1986, as amended, and that, as a result of
such status, any portion of the payment under this Agreement would be subject to
additional taxation, the Bank will delay paying any portion of such payment
until the earliest permissible date on which payments may commence without
triggering such additional taxation (with such delay not to exceed six months),
with the first such payment to include the amounts that would have been paid
earlier but for the above delay.

 

6. Non-Solicitation Covenants. Executive agrees that during the Employment Term
and thereafter until the later to occur of one year from termination of
Executive’s employment and the date Executive is not entitled to severance
payments under Section 5.2 of this Agreement, Executive will not directly or
indirectly, either alone or by action in concert with others:

6.1 induce or attempt to influence any employee of any member of the Bank Group
to engage in any activity in which Executive is prohibited from engaging by
Section 1.3 of this Agreement during the Employment Term or to terminate his or
her employment with any member of the Bank Group; or

6.2 employ or offer employment to any person who was employed by any member of
the Bank Group at the time of termination of Executive’s employment with the
Bank; or

6.3 contact or solicit any of the Bank Group’s borrowers, depositors or other
customers, other than those customers with whom the Executive had a business
relationship prior to the Employment Commencement Date, for the purpose of such
borrower, depositor or customer obtaining a loan, from, or making a deposit or
investment with, any Person other than a member of the Bank Group.

 

7. Confidentiality. Executive agrees not to disclose or use at any time (whether
during or after the Employment Term) for Executive’s own benefit or purposes or
the benefit or purposes of any other Person any non-public information regarding
the Bank Group and its business, operations, assets, financial condition and
properties, including without limitation, trade secrets, business plans,
policies, pricing information and customer data provided that the foregoing
covenant shall not restrict Executive from disclosing information to the extent
required by law. Executive agrees that upon termination of his employment with
the Bank for any reason, he will return to the Bank immediately all memoranda,
books, papers, plans, information, letters and other data, and all copies
thereof or therefrom, in any way relating to the business of the Bank Group
except that he may retain personal notes, notebooks, diaries, Rolodexes and
addresses and phone numbers. Executive further agrees that he will not retain or
use for his account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of any member
of the Bank Group.

 

8. Non-Compliance. Subject to the following sentence, but notwithstanding any
other provision of this Agreement to the contrary, if Executive is employed by
the Bank, any breach of the provisions of Sections 1.3, 6 and 7 hereof shall
entitle the Bank to terminate the employment of Executive for Cause, and,
whether or not Executive is employed by the Bank, from and after any breach by
Executive of the provisions of Sections 6 and 7, the Bank shall cease to have
any obligations to make payments to Executive under this Agreement, including
payments under Section 5.2, or the Change of Control Plan.

 

- 8 -



--------------------------------------------------------------------------------

9. Specific Performance. Executive acknowledges and agrees that the Bank’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 1.3, 6 and 7 hereof would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Bank, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.

 

10. Arbitration

10.1 IN CONSIDERATION FOR AND AS A MATERIAL CONDITION OF EMPLOYMENT WITH THE
COMPANY, EXECUTIVE AGREES THAT FINAL AND BINDING ARBITRATION UNDER THE THEN
APPLICABLE RULES AND PROCEDURES OF JAMS/ENDISPUTE SHALL BE THE EXCLUSIVE MEANS
FOR RESOLVING ANY DISPUTE WHICH ARISES UNDER OR RELATING TO THIS AGREEMENT
(EXCEPT THOSE LISTED IN SECTION 10.4 BELOW). NO OTHER ACTION MAY BE BROUGHT IN
COURT OR IN ANY OTHER FORUM. THIS AGREEMENT IS A WAIVER OF ALL RIGHTS TO A CIVIL
COURT ACTION FOR A COVERED CLAIM. ONLY AN ARBITRATOR, NOT A JUDGE OR JURY, WILL
DECIDE THE CLAIM.

10.2 Executive or the Bank shall begin the arbitration process by delivering a
written request for arbitration to the other party within the time limits that
would apply to the filing of a civil court action. Failure to deliver a timely
written request for arbitration shall preclude the aggrieved party from
instituting any legal, arbitration or other proceeding and shall constitute a
complete waiver of all such claims. Statutory claims can be raised within the
limitations period provided by the applicable statute.

10.3 Claims covered by this provision include, but are not limited to, the
following: (i) alleged violations of federal, state and/or local constitutions,
statutes, regulations or ordinances, including, but not limited to, laws dealing
with unlawful discrimination and harassment; (ii) claims based on any purported
breach of contractual obligation, including but not limited to breach of the
covenant of good faith and fair dealing, wrongful termination or constructive
discharge; (iii) violations of public policy; (iv) claims relating to a
transfer, reassignment, denial of promotion, demotion, reduction in pay, or any
other term or condition of employment; (v) claims based on contract or tort; and
(vi) any and all other claims arising out of Executive’s employment with or
termination by the Bank. This includes, but is not limited to, claims brought
under Title VII of the Civil Rights act of 1964; California Government Code
Section 12960, et seq.; and any other federal, state or local
anti-discrimination laws relating to discrimination, including, but not limited
to, those based on the following protected categories: genetic information or
characteristics; sex and gender; race; religion; national origin; mental or
physical disability (including claims under the American With Disabilities Act);
medical condition; veteran or military status; marital status; sexual
orientation or preference; age; pregnancy; and retaliation or wrongful
termination in violation of public policy for alleging or filing or
participating in any grievance or otherwise complaining of any wrong relating to
the aforementioned categories or any public policy.

 

- 9 -



--------------------------------------------------------------------------------

10.4 The following claims are expressly excluded and not covered by this
Agreement for final and binding arbitration: (i) claims related to Workers’
Compensation and Unemployment Insurance; (ii) administrative filings with
governmental agencies such as the California Department of Fair Employment &
Housing, the Equal Employment Opportunity Commission, the U.S. Department of
Labor or the National Labor Relations Board; (iii) claims that are expressly
excluded by statute or are expressly required to be arbitrated under a different
procedure pursuant to the terms of an employee benefit plan; and (iv) claims
within the jurisdictional limits of small claims court. This Agreement does not
preclude either party from seeking appropriate interim injunctive relief
pursuant to the California Code of Civil Procedure or applicable federal law
before arbitration or while arbitration proceedings are pending.

10.5 Any claim arising between Executive and the Bank covered by the arbitration
provisions of this Agreement shall be submitted to final and binding arbitration
under the rules and procedures of JAMS/Endispute, or any successor entity
thereto, in effect upon the date the claim is submitted in writing to the Bank,
to which rules and procedures the parties hereby expressly agree. The rules
allow for discovery by each party as ordered by the arbitrator. The arbitrator
must allow discovery adequate to arbitrate all claims, including access to
essential documents and witnesses. In making his or her award, the arbitrator
shall have the authority to make any finding and provide any remedy.

10.6 The arbitrator must issue a written award. The arbitrator shall, in the
award or separately, make specific findings of fact, and set forth such facts in
support of his or her decision, as well as the reasons and basis for his or her
opinion. Should the arbitrator exceed the jurisdiction or authority here
conferred, any party aggrieved thereby may file a petition to vacate, amend or
correct the arbitrator’s award in a court of competent jurisdiction, pursuant to
applicable law.

10.7 The party initiating the mediation shall pay the arbitrator’s fees and the
administrative costs of the arbitration unless such party prevails in the
arbitration, in which event each party shall pay one-half of the arbitrator’s
fees. Each party shall pay for its own attorney’s fees and will not request any
fees or costs from the other party.

 

11. Representations and Covenants of Executive. As an inducement to Bank to
enter into this Agreement, Executive represents and warrants to the Bank that:

11.1 Executive is under no contractual or other restriction or obligation that
is inconsistent with the execution of this Agreement, and as of the Employment
Commencement Date Executive shall be under no contractual or other restriction
or obligation that is inconsistent with the performance of his duties hereunder
or the other rights of the Bank hereunder (and Executive acknowledges that if he
has such contractual obligations or restriction the Bank expects Executive to
honor such obligations or restrictions in lieu of entering into this Agreement
or accepting employment with the Bank);

11.2 Executive is not a party to any litigation, nor is aware of any threatened
action, proceeding or litigation that: (a) could in any way involve the Bank; or
(b) will result in Executive’s inability to perform his obligations hereunder,
including any action which could be reasonably foreseen to require a significant
amount of Executive’s time;

 

- 10 -



--------------------------------------------------------------------------------

11.3 Executive has fully disclosed in writing any debarment, suspension or
material sanctions imposed within the last ten years by any federal or state
governmental agency or instrumentality or government-sponsored enterprise on
either Executive or any company for which Executive was a senior officer with
respect to operations under Executive’s supervision.

11.4 This Agreement is the result of full and otherwise good faith bargaining
over its terms and the Executive has been provided a full and otherwise fair
opportunity to have legal counsel for Executive review and provide counsel on
the terms and provisions of this Agreement.

11.5 The Bank has advised Executive that it desires to employ him because of his
skill and experience, and not because of any information that he may have
relating to his present employer (and Executive agrees not to disclose to the
Bank Group any protected trade secrets or protected confidential or proprietary
information or materials belonging to Executive’s present employer or any other
Person).

11.6 Executive acknowledges that the Bank has not asked him to solicit any other
employees of his current employer about coming to work with the Bank and has
requested that Executive not do so while he remains employed by his current
employer.

 

12. Employment Following Employment Term. If Executive’s employment continues
after December 31, 2008: (a) such employment shall continue to be “at will,” and
may be terminated either by the Executive upon 30 days’ written notice to the
Bank or by the Bank at any time for any reason; and (b) except as otherwise
provided in writing, all of the provisions of this Agreement shall be applicable
to such continued employment, except: (i) Executive’s compensation shall only be
the base salary, at the rate in effect at December 31, 2008; and (ii) the
provisions of Section 4 shall be superseded to the extent discussed in this
paragraph; and (iii) Section 5.2 shall not be applicable to any termination of
Executive’s employment after December 31, 2008.

 

13. Miscellaneous

13.1 Notices. All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission or
by United States first class, registered or certified mail, addressed as
follows: (a) if to the Bank, to the Bank’s executive offices, to the attention
of the chief Executive Officer; and (b) if to Executive, to Executive’s address
as set forth on the books and records of the Bank. Any Notice, other than a
Notice sent by registered or certified mail, shall be effective when received; a
Notice sent by registered or certified mail, postage prepaid return receipt
requested, shall be effective on the earlier of when received or the third day
following deposit in the United States mails (or on the seventh day if sent to
or from an address outside the United States). Any party may from time to time
change its address for further Notices hereunder by giving notice to the other
party in the manner prescribed in this Section.

 

- 11 -



--------------------------------------------------------------------------------

13.2 Entire Agreement. This Agreement and the Change of Control Plan contain the
sole and entire agreement and understanding of the parties with respect to the
entire subject matter of this Agreement, and any and all prior discussions,
negotiations, commitments and understandings, whether oral or otherwise, between
the Bank and Executive, related to the subject matter of this Agreement are
hereby merged herein. No representations, oral or otherwise, express or implied,
other than those contained in this Agreement have been relied upon by any party
to this Agreement.

13.3 Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

13.4 Governing Law. This Agreement has been made and entered into in the State
of California and shall be construed in accordance with the laws of the State of
California.

13.5 Captions. The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.

13.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

13.7 Business Day. If the last day permissible for delivery of any Notice under
any provision of this Agreement, or for the performance of any obligation under
this Agreement, shall be other than a business day, such last day for such
notice or performance shall be extended to the next following business day
(provided, however, that under no circumstances shall this provision be
construed to extend the date of termination of this Agreement).

13.8 Attorneys’ Fees. If any action or proceeding is brought to enforce or
interpret any provision of this Agreement, the prevailing party shall be
entitled to recover as an element of its costs, and not its damages, its
reasonable attorneys’ fees, costs and expenses. The prevailing party is the
party who is entitled to recover its costs in the action or proceeding. A party
not entitled to recover its costs may not recover attorneys’ fees. No sum for
attorneys’ fees shall be counted in calculating the amount of a judgment for
purposes of determining whether a party is entitled to recover its costs or
attorneys’ fees.

13.9 Advice from Independent Counsel. The parties hereto understand that this
Agreement is legally binding and may affect such party’s rights. Each party
represents to the other that it has received legal advice from counsel of its
choice regarding the meaning and legal significance of this Agreement to which
it is a party and that it is satisfied with its legal counsel and the advice
received from it.

 

- 12 -



--------------------------------------------------------------------------------

13.10 Judicial Interpretation. Should any provision of this Agreement require
judicial interpretation, it is agreed that a court interpreting or construing
the same shall not apply a presumption that the terms hereof shall be more
strictly construed against any Person by reason of the rule of construction that
a document is to be construed more strictly against the Person who itself or
through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.

13.11 Waiver of Jury Trial. IF NOTWITHSTANDING THE AGREEMENT THAT ALL DISPUTES
BE SUBMITTED TO BINDING ARBITRATION, A DISPUTE IS SUBMITTED TO A COURT, EACH
PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN CONNECTION
WITH OR RELATING TO THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY MATTERS
DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, AND AGREE TO TAKE ANY AND ALL
ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS WRITTEN CONSENT TO A TRIAL BY THE
COURT.

13.12 No Assignment. Executive may not assign any of his rights or obligations
under this Agreement except that Executive’s benefits may be assigned by will or
by the laws of descent and distribution.

13.13 Limitation on Payments. The Bank shall have no obligation make any
payments under this Agreement that it believes would violate applicable law or
regulation. If any payment would require any filing with, notice to or approval
of any governmental or regulatory agency, the Bank will make such filing,
provide such notice and/or seek such approval, as applicable.

13.14 Construction. No term or provision of this Agreement shall be construed so
as to require the commission of any act contrary to law, and wherever there is
any conflict between any provision of this Agreement and any present or future
statute, law, ordinance, or regulation, the latter shall prevail, but in such
event the affected provision of this Agreement Plan shall be curtailed and
limited only to the extent necessary to bring such provision within the
requirements of the law.

14. Employment Commencement Date. This Agreement has been entered into prior to
the date Executive can commence employment with the Bank. Executive will advise
the Bank as soon as possible of the date he can commence employment. If
Executive does not commence employment by December 1, 2006, the Bank may
terminate this Agreement by oral or written notice to Executive, with the effect
neither party shall have any rights, obligations or liabilities under this
Agreement.

IN WITNESS WHEREOF, this Agreement has been made and entered into as of the date
and year first above written.

 

- 13 -



--------------------------------------------------------------------------------

FIRST BANK OF BEVERLY HILLS

By

 

 

Title

 

 

EXECUTIVE

 

Eric Rosa

 

- 14 -